DETAILED ACTION

Reason for Allowance
Claims 1, 16, 18-23 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 02/03/2022 has been reviewed by the examiner in view of prior art of records Cranfield et al. (US 2019/0320255 A1), and the prior art of records Cranfield fails to teach the cited claim limitations of “wherein the pivot joints allow the earpieces to rotate around respective pivot axes up to but not exceeding a maximum pivot angle in both rotational directions around a neutral rotational position in which the pivot angle equals 0 degrees”. Prior art Cranfield teaches a length-adjustable collapsible headphone includes a headband and a pivot joint connects the outer headband arm to the inner headband arm so that the outer headband arm and the inner headband arm can rotate freely around an axis of the pivot joint. However, prior art of records Cranfield fails to teach the cited claim limitations of “wherein the pivot joints allow the earpieces to rotate around respective pivot axes up to but not exceeding a maximum pivot angle in both rotational directions around a neutral rotational position in which the pivot angle equals 0 degrees”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 12, 2022
/SIMON KING/Primary Examiner, Art Unit 2653